Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a radius of curvature as described in the specification (Rc).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The invention of claim 1 must be drawn to figs. 20-23 (including a trough shaped downlight  as claimed and described in regard to fixture 1200),  however, this embodiment does not show a heat dissipating structure with an elongate housing.
Claim 1 recites: 
“an opaque elongated housing at least partially enclosing the linear heat- dissipating structural element, the linear light source, and the first and second light input edges”
Therefore, the relationship between the elongated housing and the heat dissipating element is unclear.
It is also unclear how the applicant’s light fixture includes a bend angle is configured at a bend angle greater than 90 and less than 180.  The only bend angles that are shown are acute angles, and therefore it is unclear how the applicant’s structure provides for an obtuse angle.  
Appropriate correction is required. Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2015/0138829 in view of Grigore US 2014-0313776.
	In regard to claim 1, Jang teaches a  suspended lighting fixture (figs 1-4,7-13), comprising a first curved sheet (150a,350a) of an optically transmissive material having a first light input edge  (fig. 5), a first opposing edge, a first broad-area surface, an opposing second broad-area surface (see top and bottom surfaces) extending parallel to the first broad-area surface (see top and bottom surfaces of 150a), and a first two-dimensional pattern of light extraction structures 195 (shown in fig. 10) formed in or on the second broad-area surface; a second curved sheet of an optically transmissive material being symmetrically disposed with respect to the first curved sheet so as to cooperatively form a trough- shaped structure (figs 1-4,7-13), and having a second light input edge (fig. 5) oriented parallel to the first light input edge, a second opposing edge facing generally away from the first opposing edge, a third broad-area surface, an opposing fourth broad-area surface extending parallel to the third broad-area surface (see top and bottom surfaces 150b), and a second two-dimensional pattern of light extraction structures (as described [0109]) formed in or on the fourth broad-area surface; a linear heat-dissipating structural element (120, and top portion of 110) joining 
Regarding the linear heat dissipating structure and the opaque elongated housing of Jang, these elements are shown to be integral, however, the examiner takes official notice that making a one piece structure out of two pieces is well known in the art and would have flown naturally to one of ordinary skill. 
It would have been obvious to one of ordinary skill in the art to make the of two separate pieces.  One would have been motivated  to make them separable for ease in accessing the LEDs for maintenance (without removing the suspended structure).  The applicant is advised  it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).
	Grigore also teaches a two piece heat dissipating and elongated housing structure (402 and 404). 
Reasons to combine are same as stated above. 
	

Regarding each of the first and second curved sheets having a curvature about an axis which is parallel to the first and second light input edges and is configured at a  Jang provides for several embodiments (such as fig. 17) depicting different shapes/ bend angles which one of ordinary skill would recognize as including a bend angle greater than 30 degrees (as recited in claim 5) or 45 degrees (as recited in claim 2) and less than 90° (as recited in claims 2 and 5).
In regard to claim 3 Jang teaches  an amount of light energy emitted in the first portion (top) of light is greater than an amount of light energy emitted in the second portion of light ( as described [0109]).  
In regard to claim 4 Jang teaches  an amount of light energy emitted in the first portion (bottom) of light is less than an amount of light energy emitted in the second portion of light ( as described [0109]).    
In regard to claim 6, Jang provides for  each of the first and second curved sheets has a curvature about an axis which is parallel to the first and second light input edges and several embodiments (such as figs 1, 7, 9) depicting different shapes/ bend angles which one of ordinary skill would recognize as including a bend angle is 
	In regard to claim 10, Jang teaches a first curved reflective element disposed on a convex side of the first curved sheet and a second curved reflective element disposed on a convex side of the second curved sheet [0103].  
In regard to claim 11, Jang teaches the opaque elongated housing protrudes into an opening formed by the trough-shaped structure to a depth which less than a total depth of the trough-shaped structure (such as in fig. 7, 8, 25). 

In regard to claim 12, Jang teaches  distribution patterns, such as in [0094] and controlling the ratio of light distribution, such as [0108-0110].  Thus one of ordinary skill would recognize Jang teaches a suspended lighting fixture (and controlling the distribution via optical parts) is capable of distributing 40% of light upward and 60% of the light downward since Jang teaches it is possible to control distribution by differentiating the optical parts. It would have been obvious to one of ordinary skill in the art at the time of filing to distribute the optical parts such that the fixture provides 40% of light upward and 60% of the light downward. One of ordinary skill in the art would have been motivated to distribute 40% of light upward and 60% of the light downward in order 
Regarding at least a portion of the first or second broad-area surfaces is configured at an off-axis surface luminance that is greater than an on-axis surface luminance at least by a factor of 1.2, Jang teaches all of the structural elements claimed as well as controlling distribution and is thus considered capable of the recited function. The applicant is respectfully advised that products of identical structure can not have mutually exclusive properties.   Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.
In regard to claims 13 and 14, Jang provides  several embodiment that depict a first portion of the first curved sheet and a first portion of the second curved sheet are configured at a first radius of curvature, and wherein a second portion of the first curved sheet and a second portion of the second curved sheet are configured at a second radius of curvature which is different than the first radius of curvature (such as figs 7, 8, 17, and 24, note: less curvature near sources and greater curvature further out) 
In regard to claims 14 and  15, Jang provides serval fixtures with light guides  in various shapes each of the first and second curved sheets is configured at a variable radius of surface curvature in a cross-section which is perpendicular to the first and 
In regard to claim 16, Jang lacks the specific teaching of the material of the curved sheets.  However, the examiner takes official notice that transparent plastic materials such as PMMA acrylic, or PC are conventionally employed for light guides and are formed from a rigid plastic material.  Also see Grigore [0039].
Regarding a radius of surface curvature of at least a portion of the first curved sheet is less than a length of the first curved sheet along a dimension which is perpendicular to the first light input edge, Jang provides serval different light guides shapes and altering the shape of the light guide would flow naturally to one of ordinary skill in the art in order to provide a desired aesthetic effect and/or light distribution. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  See In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).  It is also noted that the shapes taught by Jang appear to be substantially the same as those depicted in the application. 
In regard to claim 18, Jang teaches at least a portion of the trough-shaped structure has a transversal cross-sectional profile approximating a portion of a conical section (see fig. 5).  
In regard to claim 19, Jang teaches the first curved sheet has a generally planar section located near the first light input edge, and wherein the second curved sheet has a generally planar section located near the second light input edge (see fig. 5,7,8).  
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Grigore in view of Elam US 2004/0184264. 
	Jang and Grigore teach the invention described bove, but Jang lacks specifics regarding the suspension structure. 
	In regard to claims 7-9, Elam teaches each of the one or more suspension elements 220 comprises electrical wiring 222 and at least one of the one or more suspension elements comprises a cable [0043] and at least one of the one or more suspension elements comprises a pipe configured to carry wiring within a hollow body (as shown in figs 3, 6, and 7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Grigore in view of Miyashita US 2004/0130912.
Jang and Grigore teach the invention described above, but lacks the teaching of 
each of the first and second curved sheets is formed from a flexible plastic material.  
	Miashita teaches light guides made of a flexible/bendable material [0014-0015] 
Flexible light guides are known in the art and it would have flown naturally to one of ordinary skill to use a flexible material for the light guides in Jang. One would have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140313778 includes a double light guide fixture suspended from a ceiling
US 20130308338 A1 includes a trough style fixture (such s in fig. 22)
US 20170082252 A1 includes a double light guide fixture mounted to a  ceiling
US 6161939 includes a double light guide fixture that can be suspended from a  ceiling
 US 2007/0097711 provides for a light guide with variable curvature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875